DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claim 4 is objected to for the following informalities: The claim states, “wherein assigning the processor one of the at least one parking space to the rideshare vehicle”, however, the claim language should state, “wherein assigning with the processor one of the at least one parking space”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 14, 19, and 20 recite(s) the limitation "a database on a server" and “the database on the server”. It is unclear if the “server” is the same “server” as the “rideshare parking space management server” and, therefore, the claims fail to particularly point out and distinctly claim the subject matter. Claims that are dependent upon the claim(s) listed above are therefore rejected. Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 19, and 20 recite(s) a system and series of steps for assigning a parking space to a requested ride-share vehicle, which under broadest reasonable interpretation, is analogous to commercial interactions, such as sales activities and business relations. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receiving a request for one of a pick-up or drop-off of a rideshare passenger’; ‘assigning…one of the at least one parking space to the rideshare vehicle corresponding to the request for one of a pick-up or drop-off of the rideshare passenger’; ‘transmitting…a parking space code corresponding to the assigned parking space’; ‘displaying the parking space code corresponding to the request for one of a pick-up and drop-off of the rideshare passenger’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a rideshare parking space management server’, ‘a processor’, ‘memory’, ‘a database’, ‘a passenger device’, ‘driver device’, ‘rideshare server’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a display, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-18 further recite(s) the system and series of steps for assigning a parking space to a requested ride-share vehicle, which under broadest reasonable interpretation, is analogous to commercial interactions, such as sales activities and business relations. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving, transmitting, and storing data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.
The generic functions of storing received data in memory are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of storing and retrieving information in memory. This is similar to how storing and retrieving information in memory was found to be a well-known, routine, and conventional function in the decision of Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 9, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minster (U.S. Pre-Grant Pub. No. 20170267233), in view of Seki (U.S. Pre-Grant Pub. No. 20190243368), in further view of Qian (U.S. Pre-Grant Pub. No. 20190272682).
In regards to claim 1, Minster teaches the following limitations:
A method of assigning a space for a ride-share vehicle, the method comprising: providing a rideshare parking space management server having a processor and memory (Minster: ¶20, ¶28-29, ¶84 disclose a system and method for assisting a rideshare vehicle to autonomously park);
providing a database on a server including data corresponding to at least one parking space available for use by a rideshare vehicle stored on the memory of the rideshare parking space management server (Minster: ¶20, ¶28-29, ¶57, ¶84 disclose a parking availability database);
receiving a request for one of a pick-up or drop-off of a rideshare passenger from one of a passenger device, driver device, autonomous rideshare vehicle, or rideshare server (Minster: ¶16, ¶30-34 disclose receiving a user rideshare request from a user device).

Although Minster discloses aiding the autonomous vehicle in finding a parking space (Minster: ¶30, ¶33-39), the reference does not explicitly state assigning a parking space and transmitting a parking space ID to the vehicle.
However, Seki teaches assigning with the processor one of the at least one parking space to the rideshare vehicle corresponding to the request for one of a pick-up or drop-off of the rideshare passenger (Seki: ¶27-28 disclose assigning a parking space to the autonomous vehicle request); transmitting with the processor a parking space code corresponding to the assigned parking space to one of a driver device, the autonomous rideshare vehicle, or rideshare server in communication with the rideshare parking space management server (Seki: ¶27-28 disclose transmitting a parking spot identifier to the autonomous vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking space assignment, as taught by Seki, into the system and method of Minster. One of ordinary skill in the art would have been motivated to make this modification in order to enable “the vehicle to park itself in the parking spot specified by the parking spot identifier through the autonomous driving function” (Seki: ¶28).

Additionally, although Seki teaches transmitting a parking spot identifier to the autonomous vehicle (Seki: ¶27-28), the references do not explicitly state transmitting the parking space identifier to the user device and displaying the parking space identifier.
However, Qian teaches transmitting with the processor the parking space code corresponding to the assigned parking space to a passenger device in communication with the rideshare parking space management server (Qian: ¶24, ¶39-40 disclose transmitting a parking space identifier to the user device and displaying the parking space identifier on the user device); displaying the parking space code corresponding to the request for one of a pick-up and drop-off of the rideshare passenger on the passenger device (Qian: ¶24, ¶39-40 disclose transmitting a parking space identifier to the user device and displaying the parking space identifier on the user device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking space identifier transmission, as taught by Qian, into the system and method of Minster and Seki. One of ordinary skill in the art would have been motivated to make this modification in order to “notify the user device…of such data” (Qian: ¶36).

In regards to claim 2, Minster, Seki, and Qian teach the method of claim 1. Minster, Seki, and Qian further teach a rideshare provider server in electronic communication with the rideshare parking space management server; wherein transmission of the parking space code corresponding to the assigned parking space to one of the driver device, the autonomous rideshare vehicle, or the rideshare server and transmission of the parking space code to the passenger device is via the rideshare provider server (Minster: ¶20, ¶26, ¶28, ¶30 disclose computer devices configured to facilitate a rideshare platform through communication between vehicles, user devices, and server devices; Seki: ¶27-28 disclose transmitting a parking spot identifier to the autonomous vehicle; Qian: ¶24, ¶39-40 disclose transmitting a parking space identifier to the user device and displaying the parking space identifier on the user device).

In regards to claim 3, Minster, Seki, and Qian teach the method of claim 1. Minster further teaches further comprising data corresponding to a plurality of rideshare parking spaces, wherein the processor of the rideshare parking space management server assigns one of the plurality of rideshare parking spaces to the rideshare vehicle corresponding to the request (Minster: ¶16, ¶20, ¶28-34, ¶84 disclose receiving user rideshare requests from user devices and assisting rideshare vehicles to autonomously park).

In regards to claim 4, Minster, Seki, and Qian teach the method of claim 2. Minster, Seki, and Qian further teach wherein assigning with the processor one of the at least one parking space to the rideshare vehicle corresponding to the request for one of a pick-up or drop-off of the rideshare passenger and transmitting with the processor the parking space code is performed on the rideshare provider server (Minster: ¶20, ¶26, ¶28, ¶30 disclose computer devices configured to facilitate a rideshare platform through communication between vehicles, user devices, and server devices; Seki: ¶27-28 disclose assigning a parking space to the autonomous vehicle request and transmitting the parking spot identifier to the autonomous vehicle).

In regards to claim 8, Minster, Seki, and Qian teach the method of claim 1. Seki further teaches wherein a location of the assigned parking space is transmitted to the one of the driver device, the autonomous rideshare vehicle, or the rideshare server, wherein the location corresponds to a physical location of the assigned parking space (Seki: ¶27-28 disclose transmitting a parking spot location to the autonomous vehicle to direct the vehicle to the parking location).

In regards to claim 9, Minster, Seki, and Qian teach the method of claim 1. Minster further teaches receiving data on the rideshare parking space management server corresponding to characteristics of the at least one parking space selected from the group consisting of at least one of dates of availability of the at least one parking space, times of availability of the at least one parking space, geographic location of the at least one parking space, a street address of the at least one parking space, proximity of the at least one parking space to businesses, proximity of the at least one parking space to residences, one of a lot number and letter, one of a row number and letter, parking garage floor designation, and information corresponding to a location at an airport or train station terminal (Minster: ¶32, ¶37, ¶52-53, ¶55-58 disclose receiving parking space data consisting of time availability and location), wherein assignment of the at least one parking space is based on one of the dates of availability, times of availability, and geographic location of the at least one parking space (Minster: ¶20, ¶28-29, ¶32, ¶37, ¶52-53, ¶55-58 disclose that the system assist the rideshare vehicle in parking using the parking space data, such as time availability and location).

In regards to claim 13, Minster, Seki, and Qian teach the method of claim 1. Minster further teaches determining a route to the assigned parking space for the ride-share vehicle (Minster: ¶16, ¶79-82 disclose determining and providing instructions to the autonomous vehicle to arrive at the parking location).

In regards to claim 14, Minster, Seki, and Qian teach the method of claim 1. Minster further teaches providing a user interface for receiving location information of a parking space entered by a user and storing data of the received parking space on the database on the server (Minster: ¶20, ¶28-30, ¶57, ¶75, ¶84 disclose a user interface allowing a user to select a parking space and storing data on the database).

In regards to claim 15, Minster, Seki, and Qian teach the method of claim 14. Minster further teaches receiving availability data of the received parking space, the availability data selected from the group consisting of days of availability, times of availability, businesses located in proximity to the received parking space, and a label associated with the received parking space (Minster: ¶20, ¶24, ¶28-30, ¶32, ¶37, ¶52-58, ¶75 disclose receiving parking space availability regarding availability time).

In regards to claim 17, Minster, Seki, and Qian teach the method of claim 1. Minster and Qian further teach wherein parking space code of the at least one parking space assigned to the ride-share vehicle is transmitted to both a first user device corresponding to a first passenger user and a second user device corresponding to a second passenger user (Minster: ¶33 discloses one or more ride requests; Qian: ¶24, ¶39-40 disclose transmitting a parking space identifier to the user devices and displaying the parking space identifier on the user devices).

In regards to claim 18, Minster, Seki, and Qian teach the method of claim 1. Minster further teaches storing data corresponding to a fee in association with the at least one parking space available for use by the rideshare vehicle (Minster: ¶37, ¶61, ¶74 disclose storing data representing the cost of a parking space).

Claim(s) 5-7, 10-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minster (U.S. Pre-Grant Pub. No. 20170267233), in view of Seki (U.S. Pre-Grant Pub. No. 20190243368), in further view of Qian (U.S. Pre-Grant Pub. No. 20190272682) and Janacek (U.S. Pre-Grant Pub. No. 20050286421).
In regards to claim 5, Minster, Seki, and Qian teach the method of claim 1. Although Qian teaches of a parking space display device presenting a vehicle identifier and parking space status (Qian: ¶30 & Fig. 2), the reference does not explicitly state displaying a parking space identifier.
However, Janacek teaches displaying the parking space code proximate to the parking space (Janacek: ¶21, ¶24, ¶44, & Fig. 3 disclose a sign displaying a parking space identifier) assigned to the rideshare vehicle corresponding to the request for one of a pick-up and drop-off of the rideshare passenger (Minster: ¶20, ¶28-29, ¶84 disclose a system and method for assisting a rideshare vehicle to autonomously park).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vehicle identifier display, as taught by Qian, with the parking space identifier display, as taught by Janacek. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another produces a predictable result and renders the claim obvious.

In regards to claim 6, Minster, Seki, Qian, and Janacek teach the method of claim 5. Qian further teaches wherein the parking space code is dynamic and wherein the parking space code is displayed on a dynamic display (Qian: ¶30 & Fig. 2 discloses a dynamic parking space display).

In regards to claim 7, Minster, Seki, Qian, and Janacek teach the method of claim 5. Janacek further teaches wherein the parking space code is static and wherein the parking space code is displayed on a static display (Janacek: ¶21, ¶24, ¶44, & Fig. 3 disclose a sign displaying a static parking space identifier).

In regards to claim 10, Minster, Seki, and Qian teach the method of claim 1. Although Qian teaches of a parking space display device presenting a vehicle identifier and parking space status (Qian: ¶30 & Fig. 2), the reference does not explicitly state displaying a plurality of labels on the display.
However, Janacek and Qian together teach assigning a master label to the assigned parking space (Qian: ¶30 & Fig. 2) and assigning a display label to the assigned parking space (Janacek: ¶21, ¶24, ¶44, & Fig. 3), wherein the display label has a character length that is less than a character length of the master label (Janacek: ¶21, ¶24, ¶44, & Fig. 3 disclose a display label of five characters; Qian: ¶30 & Fig. 2 disclose a display label of seven characters).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking space display, as taught by Janacek, into the system and method of Minster, Seki, and Qian. One of ordinary skill in the art would have been motivated to make this modification in order to “identify a parking space” (Janacek: ¶21).

In regards to claim 11, Minster, Seki, Qian, and Janacek teach the method of claim 10. Qian and Janacek further teaches wherein the master label is uniquely associated with the assigned parking space and wherein the display label may be used on a second assigned parking space (Qian: ¶30 & Fig. 2; Janacek: ¶21, ¶24, ¶44, & Fig. 3).

In regards to claim 12, Minster, Seki, Qian, and Janacek teach the method of claim 11. Qian and Janacek further teaches wherein the same display label is associated with a first of the assigned parking space and the second assigned parking space when the second parking space is determined to be in a different geographic location from the first of the assigned parking space (Qian: ¶30 & Figs. 1-2; Janacek: ¶21, ¶24, ¶44, & Fig. 3).

In regards to claim 19, the claim recites the same or similar limitations as those addressed above in claims 1 and 5, and therefore is rejected for the same reasons set forth above for claims 1 and 5. Furthermore, the rationale to combine the prior art set forth above for claims 1 and 5 apply to the rejection of claim 19.

In regards to claim 20, the claim recites the same or similar limitations as those addressed above in claims 1 and 10, and therefore is rejected for the same reasons set forth above for claims 1 and 10. Furthermore, the rationale to combine the prior art set forth above for claims 1 and 10 apply to the rejection of claim 19.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minster (U.S. Pre-Grant Pub. No. 20170267233), in view of Seki (U.S. Pre-Grant Pub. No. 20190243368), in further view of Qian (U.S. Pre-Grant Pub. No. 20190272682) and Yalla (U.S. Pre-Grant Pub. No. 20180321685).
In regards to claim 16, Minster, Seki, and Qian teach the method of claim 1. Although Qian teaches of a parking space display device presenting a vehicle identifier and parking space status (Qian: ¶30 & Fig. 2), the reference does not explicitly state that the display may be read by a vehicle sensor.
However, Yalla teaches providing a label of the assigned parking space viewable in proximity to the assigned parking space, wherein the label is readable on one or more sensors of the ride-share vehicle (Yalla: ¶24-25, ¶27-29, ¶32-33 disclose displaying a parking space sign, readable by a vehicle sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display readable by the vehicle sensor, as taught by Yalla, into the system and method of Minster, Seki, and Qian. One of ordinary skill in the art would have been motivated to make this modification in order to “detect sign details to provide permission and/or restriction data related to parking place” (Yalla: ¶33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628